Citation Nr: 1415069	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability, to include impingement syndrome and rotator cuff repair.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to an initial compensable disability evaluation for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to September 2001, and from January 2003 to January 2008.  He is retired from active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issues of entitlement to service connection for a right shoulder disability, an acquired psychiatric disability, and for obstructive sleep apnea, and for a higher initial disability rating for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, which denied entitlement to service connection for a right shoulder disability, relates specifically to an unestablished fact necessary to substantiate the underlying claim for service connection.  




CONCLUSION OF LAW

The criteria for reopening a claim for entitlement to service connection for a right shoulder disability have been met.    38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.   Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Analysis

The Veteran in this case separated from service in January 2008 after many years of active duty.  He filed a claim for entitlement to service connection proximate to his discharge, and was afforded a VA general medical examination in May 2008.  At that time, impingement syndrome of the right shoulder was diagnosed.  The RO denied the Veteran's claim, as it was determined that there was no evidence of the diagnosed non-arthritis right shoulder disability occurring during the Veteran's active military service.  The Veteran did not appeal within a year of being notified of this adverse determination, and it is final.  

Essentially, the Veteran has come forth with his claim to reopen alleging, essentially, that the repeated stresses of lifting associated with his military occupational specialty of traffic management coordination and laundry supervisor, over an approximately 20-year period of active service, caused him to develop a current disability of the right shoulder that continues to worsen.  He alleges that new and material evidence exists to reopen a claim for service connection.  

The Veteran has submitted VA and post-retirement Army Department records which document treatment for right shoulder complaints throughout 2008 and 2009.  Further, in August 2009, the condition had grown so severe that rotator cuff surgery and physical therapy were necessary.  In May 2009, the Veteran reported to the emergency department of an Army facility, and was documented to have had an injury to the right shoulder that was causative of pain.  This is subsequent to the initial May 2008 VA examination (of record at the time of the previous denial), which showed the Veteran to have a right shoulder impingement syndrome (with no opinion proffered with respect to a potential in-service etiology).  

The evidence is new, in that it was not of record at the time of the previous denial, and it is material, in that, when taking it together with other evidence previously submitted, it does suggest a pattern of increasing severity of a right shoulder injury which could, at least potentially, have had causal onset in service.  Specifically, it is noted that the Veteran was assessed with a current disability in the right shoulder a matter of months after his retirement.  While there is no documentation of shoulder complaints in service, the Veteran filed his claim, noting shoulder symptoms, just two months following his discharge.  Viewing that previously-considered evidence in concert with the 2008 and 2009 evidence of complaints of pain to the point of experiencing an additional injury (one ultimately necessitating surgery and physical therapy), the Veteran's allegations of having experienced a continually-worsening shoulder disorder since service are considered quite credible.  While the newly-submitted evidence does not speak to a nexus to service directly, in illustrating a pattern of worsening of an established right shoulder condition since the time proximate to service discharge, it does, at least potentially, raise the possibility of in-service symptoms as having existed.  Given that the Veteran worked in logistics in the Army for many years, the allegations of repeated in-service lifting stresses are also credible, and the new evidence suggests a possible nexus between those lifting stresses and a current right shoulder disability.  As such, the new evidence, when considered with previous evidence, addresses an unestablished fact necessary to substantiate the underlying claim for service connection.  As that is the case, the claim will be reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran has claimed entitlement to service connection for a right shoulder disability, for a psychiatric disability (inclusive of PTSD), and for OSA.  Further, he has alleged that his service-connected hypertension is severe enough so as to warrant a compensable evaluation.  

Taking these claims in turn, the Board notes that the Veteran did, as mentioned briefly in the above decision, work for an extended period as a logistician in the U.S. Army.  He retired with noncommissioned officer rank in 2008, and had experience in numerous Quartermaster Branch units, to include having duty as a clothing repairman and laundry supervisor.  The Veteran asserts that this duty required extensive lifting, and that he ultimately developed a current right shoulder disability as a result of these repeated stresses to the shoulder joint.  As noted in the above decision, the Veteran was diagnosed with right shoulder impingement syndrome several months after service discharge, and has since that time had repeated injury to the joint so as to need rotator cuff repair in August 2009.  There is no diagnosis of a right shoulder disability in service; however, as noted, the alleged lifting stresses associated with the Veteran's lengthy Army service are considered credible and consistent with the type of service rendered.  As no opinion has yet been offered as to if the diagnosed non-arthritis disability arose in service, the claim is to be dispatched for an orthopedic opinion addressing etiology.  That is, a clinician should determine if it is at least as likely as not that any current right shoulder disability, to include impingement syndrome and rotator cuff repair, had causal origin in active service.  Further, should arthritis be documented by radiographic studies, it should be asked if such a condition had causal onset within the first post-service year.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the alleged psychiatric condition, the Veteran claims that he was assigned to a deployment to Haiti as a convoy member, and that while in that capacity, he witnessed the dead body of a Haitian child.  He claims that this has caused him to develop PTSD.  The Veteran's service treatment records are negative for any finding of a psychiatric diagnosis; however, in May 2011, the Veteran did report to a VA psychologist with complaints of in-service stressors causing him current mental health issues.  At that time, the Veteran's spouse reported that the Veteran was angry, and the Veteran specifically was found to have complaints of depression and anxiety.  No diagnosis was made, and the psychologist noted that he was unsure as to if the Veteran experienced a current Axis I diagnosis or, alternatively, if he had "Cluster B" traits associated with an Axis II diagnosis.  Further testing was recommended; however, it does not appear as if any such examination or additional development was conducted.  

Regarding the claimed in-service exposure to a dead body, initial VA investigation noted that it could not confirm that the Veteran specifically participated in operations in Haiti; however, it was noted that there was US involvement in Haiti at the time the Veteran has asserted (1994).  It does not, however, look like efforts were made to verify the alleged service in Haiti with the service department.  Specifically, investigation into the Veteran's foreign service noted that verification could be made of Korean service, but not of time allegedly spent on deployment in Haiti.  In this regard, the Board notes that there are several DD Form 214s of record given the numerous enlistments rendered by the Veteran, and one of these documents establishes that the Veteran had four years and 11 months of foreign service.  A search of the included personnel records, however, indicates that only one year was spent on permanent duty in Korea (i.e. Korea was not a deployed location for the Veteran, but was his permanent duty station).  There thus appears to be additional foreign service which was not considered by VA, and the Veteran's allegations of having participated in operations in Haiti during 1994 are not outside the realm of possibility.  

Essentially, it is asked that the service department be queried, via the appropriate agency (e.g. Joint Services Records Research Center (JSRRC), National Personnel Records Center (NPRC), etc.), and asked to provide unit histories for those commands where the Veteran served in 1994 (557th Maintenance Company/Ft. Irwin, CA, and the 19th AG REPL and 264 SPC TRPS/Ft. Bragg, NC).  Further, the Veteran should supply any information in his possession which might help to substantiate his allegation of being exposed to traumatic events while being deployed to Haiti.  Such information could include statements of those who served with him ("buddy statements") or any other information which might help to corroborate his alleged stressful events.  

Following the receipt of any additional records or information from the Veteran, but regardless as to if anything is received, the Veteran is to be afforded a comprehensive mental health examination to determine the nature and etiology of any currently present acquired psychiatric pathology.  See McLendon at 79.  

With respect to the claimed OSA, it is noted that at the time of the RO's denial, the Veteran did not have a substantiated diagnosis of sleep apnea.  The rating decision on appeal was a denial based on the lack of a current disability.  Subsequent to this rating action, VA clinical records were submitted which indicate that the Veteran has experienced OSA since 2010, and that he currently requires a continuous positive airway pressure (CPAP) machine.  Thus, for VA purposes, a current disability has been established.  

At issue, then, is whether the current OSA had causal origins in service.  In reviewing the service treatment records, the Board notes that the Veteran was not diagnosed with a sleep disorder in service.  Despite this, there are numerous breathing complaints manifested in service, to include documented sinus, pharynx, and tonsil infections.  These repeated infections over the lengthy period of service led to the Veteran being awarded service connection for allergic rhinitis.  Given this, and given the manifested respiratory problems in service (to include a May 1995 entry where the Veteran reported feeling "groggy"), the Board can conclude that the record raises a claim of OSA as being secondary to service-connected allergic rhinitis.  In this regard, there has never been an examination afforded addressing the etiology of the current OSA.  As there are breathing/sinus issues in service and one documented problem with fatigue, the Board determines that it is necessary for a comprehensive respiratory examination to be afforded addressing the etiology of the current sleep apnea.  In that regard, the examiner should address both the direct and record-raised secondary theories of entitlement.  See McLendon at 79.  

Lastly, the Veteran alleges that his service-connected hypertension is more severe than what is currently rated.  The Veteran maintains that his hypertension has grown in severity to the point where a compensable rating is warranted.  The Veteran was last examined by VA in March 2010, which is four years ago.  Since this time, the Veteran has submitted clinical records showing a change in his medication based on a physician's concern over possible vascular thrombosis.  It was indicated that the medication was prescribed to hopefully avoid future stenting in the cardiovascular system.  Also, the Veteran has been awarded service connection for coronary artery disease, and this development does, in addition to the change in medication, suggest a potential worsening of the service-connected hypertension.  Given these developments, and given that the last examination addressing hypertension is somewhat dated, the Board cannot conclude that it has the most current evidence regarding the severity of the service-connected disability picture.  In this regard, it is noted that in claims for an increase, ascertaining the current level of severity of the claimed condition is paramount.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Thus, the claim shall be remanded so that a new, comprehensive VA cardiovascular examination, addressing the severity of service-connected hypertension, can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department via the appropriate agency (JSRRC, NPRC, etc.) to locate copies of the Veteran's unit histories for 1994 for the purposes of corroborating the Veteran's alleged service in Haiti (557th Maintenance Company/Ft. Irwin, CA, and the 19th AG REPL and 264 SPC TRPS/Ft. Bragg, NC).  Should no records exist after an exhaustive search, so annotate the record.  Otherwise, copies of these unit histories are to be associated with the claims file.  Further, the Veteran is to be encouraged to submit any evidence which might be in his possession ("buddy statements," etc.) which might serve to corroborate his allegations of seeing a dead Haitian child while serving in a non-combat capacity during humanitarian operations in that nation in 1994.  Allow the Veteran the appropriate time to respond, and associate any submission with the record.   

2.  Schedule the Veteran for orthopedic, psychiatric, respiratory, and cardiovascular examinations.  The respective examiners are asked the following:  

a) The orthopedic examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disability, to include impingement syndrome and rotator cuff repair, had causal origins in service, to include as a result of repeated lifting stress associated with duties as a logistician in the U.S. Army for over 20 years.  Should arthritis be documented, it is asked if it is at least as likely as not that such a condition was manifest to a compensable degree within the first post-service year.   

b)  The psychiatric examiner is asked to determine if the Veteran experiences an acquired psychiatric disability, to include PTSD, and if it is at least as likely as not (50 percent probability or greater), that such a disability had causal origins in service.  The Veteran's reported symptoms of anxiety and depression in a period proximate to service discharge should be discussed (and, it should be noted as to if any psychoses manifested during the first post-service year).  Should the Veteran's service in Haiti be corroborated by the RO, it is asked that this alleged stressful event be specifically discussed when coming to a conclusion).  

c) The respiratory examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea (OSA) had causal origins in service, or, alternatively, was caused or aggravated beyond the natural progression of the disease process, by service-connected allergic rhinitis.  In this regard, the Veteran's sinus/upper respiratory complaints in service should be referenced.  

d) The cardiovascular examiner is asked to determine the current level of severity of the Veteran's service-connected hypertension.  The examiner should discuss the current medication regimen prescribed to control hypertension, to include any complications which might have developed as a consequence of the hypertension (e.g. vascular thrombosis, etc.).  Blood pressure readings should be included, and the impact of this condition on the Veteran's occupational functioning should be discussed.  

With respect to all of the requested opinions, the examiners are reminded that it is paramount to provide an adequate rationale with every conclusion reached in the narrative portion of the examination report.  Bare or conclusory reasoning will require additional remand for remedial compliance with the Board's instructions.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  In this regard, should the claims remain denied (or, with respect to the higher rating claim, be less than fully favorable), issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


